Per Curiam :
Hpon the petition of the Bar Association of .the City of. Hew York alleging'that the respondent-.was duly admitted to practice as attorney'and counselor at law in the courts of the State of ¡Hew *451York at a General Term of the Supreme Court in the First Department in November, 1892; and that on the 25th of April, 1901, the respondent was convicted of murder in the first degree, as appears from a copy duly certified of .the minutes of the Court of General Sessions of the Peace, held on the 7th day of April, 1902, the petitioner moved that the name of the said Albert T. Patrick-so convicted be stricken from the roll of attorneys. The respondent filed an answer to this petition, in which he denies that he has ever been duly convicted of murder, or any other felony, or by a court having constitutional authority to convict him (a) as constituted, or (b) on the proceedings had. There is no denial that tlie respondent is the person named in the record attached to the petition. The Court of General Sessions having jurisdiction to try the respondent for the crime of murder in the absence of an allegation that the court did not have jurisdiction over the person of the defendant, or that the respondent was not the person named in the record, the record is conclusive. The regularity of the proceeding which resulted in the conviction of the respondent cannot be inquired into in this proceeding.
Subdivision 3 of section 88 of the Judiciary Law (Laws of 1909, chap. 35) provides that: “ Whenever any attorney and counsellor at law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.” This provision is mandatory, and where there is presented to the court a certified or exemplified copy of the judgment of such conviction of an attorney and counselor at law of a felony, the court is required to order his name to be stricken from the roll of attorneys.
The facts alleged by the respondent in his answer and cross-petition are entirely irrelevant to this proceeding, and justify no judicial action by this court.
The motion will, therefore, be granted.
■ Present— Ingraham, P, J., McLaughlin, Clarke, Scott and Dowling, JJ.
Motion'granted. Settle order on notice.